DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/26/22 have been fully considered, but they are not persuasive. Upon closer review, while the newly added amendment is not disclosed in Kitta, it would be obvious in view of Miyauchi. Applicant argues that the pin of Kitta does not penetrate into the space and is only within the base, however, Kitta shows that the bottom of the pin is at least at a perimeter of the space and is therefore reasonably interpreted as within the space since the bottom of the pin at least partially overlaps with the space [Fig 1,3]. Applicant argues that it is impossible to modify Kitta because it is a solid, box shaped object. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Miyauchi demonstrated success at pivoting the injection molding machine utilizing a planar base with the bottommost surface on top of the linear guides, when incorporated into Kitta, the pin would penetrate through the base as it already did in Kitta. This would result in the pin being within the space and the space being below the bottommost surface. Applicant argues that Miyauchi would not provide a teaching to put the driven rotating member within the space. The examiner disagrees, when incorporating Hehl into Kitta there are only 2 possibilities as to the placement of the driven rotating member either at the top of the shaft above the base and between the base and the injection unit or at the bottom of the shaft below the base and furthest from the injection unit. It is worth noting that Hehl that while Hehl does not disclose placing the driven rotating member below the base, Hehl does not place it in between the base and injection where the driven rotating member and the input unit would likely get in the way of the swiveling injection unit. So choosing between the two possibilities, Hehl, if anything, suggests placement below the base since Hehl does not place the driven rotating member between the injection unit and the base. This interpretation is further bolstered by Miyauchi. Miyauchi’s drive does cause linear motion, however, the linear drive of Miyauchi also acts to pivot the injection unit through translation of the linear motion. Thus, it is reasonable to consider the drive system akin to the input unit/driven rotating member. Thus, Miyauchi would suggest the placement of the driven rotating member also be below the base. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 12, 14, 15, 17, 18, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kitta (US 2011/0142982) in view of Hehl (US 4863368) and Miyauchi (US 6447282).
As to claim 1, Hehl teaches an injection molding machine including an injection unit[0025, Abstract], a base (32) configured to support the injection unit [Fig 3,4, 0026], and a swivel shaft (46) provided on the injection unit [0028], state a space (the area under 32) is provided on a side opposite from the injection unit sandwiching the base (32) therebetween [Fig. 3, 4]; the swivel shaft (46) extends to the space [Fig 3]. Kitta teaches a guide rail (52) and a plurality of linear guides (36) [0022, 0026]. 
Kitta does not explicitly state a driven rotating member phrased as a pinion provided on the swivel shaft, and configured to rotate integrally with the swivel shaft; and an input unit  configured to input a rotational force to the driven rotating member, the driven rotating member is provided on a side of the swivel shaft within the space. Kitta also does not state the bottommost surface of the base is in contact with the linear guides.
Miyauchi teaches an injection molding machine capable of pivoting [Abstract] wherein the driven unit (22) pivoting the injection unit is beneath the injection unit and the base in between (17, 18a, 18b) in order to smoothly swivel the injection unit automatically [Abstract, Fig 1-9, col 5 line 5-24]. The planar base (17, 18a, 18b) is connected to the guide rail (16) by linear guides (unmarked pieces that connect 17 to 16) such that the bottom most surface of the base (17) is supported on top of the linear guides with a space underneath. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the apparatus of Kitta and had a planar base with the bottom surface of the planar base on the linear guides such that a space is formed below the base and the driven unit under the base in the space, as applied to Hehl, in order to allow for automatic, smooth swiveling of the injection unit. 
Hehl teaches a pivotable injection molding machine [Abstract] wherein a driven rotating member phrased as a pinion (59, 59a) provided on the swivel shaft, and configured to rotate integrally with the swivel shaft [col 5 line 25-59, Fig 1-3, 8-11, 12, 13]; and an input unit (59b) configured to input a rotational force to the driven rotating member and allows for space saving construction [col 5 line 25-65 Fig 1-3, 8-11, 12, 13] and allows for efficient, drivable pivoting of the injection unit [col 2 line 24-65]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to equip the swivel shaft of Kitta with wherein a driven rotating member phrased as a pinion (59, 59a) provided on the swivel shaft, and configured to rotate integrally with the swivel shaft [col 5 line 25-59, Fig 1-3, 8-11, 12, 13]; and an input unit (59b) configured to input a rotational force to the driven rotating member, as suggested by Hehl, in order allow for drivable, efficient pivoting of the injection unit and space saving construction. 
As to claim 2, the combination of Kitta and Hehl includes that driven rotating member and input unit of Hehl as explained above, Hehl teaches the driven rotating member is a gear member (phrased as a pinion 59a) that is provided so as to be rotatable, and the input unit includes teeth enmeshed with the driven rotating member the input member and the gear member are a worm gear so would have teeth  [col 5 line 25-59, Fig 1-3, 8-11, 12, 13].
As to claim 3, the combination of Kitta and Hehl includes that driven rotating member and input unit of Hehl as explained above, Hehl teaches the input unit (59b) is a gear member configured to rotate by enmeshment with the driven rotating member (59a); and a rotary axis of the input unit and a rotary axis of the driven rotating member are perpendicular to each other, ie worm gear configuration [col 5 line 25-59, Fig 3, 13].
As to claim 6, the combination of Kitta and Hehl includes that driven rotating member and input unit of Hehl as explained above, Hehl teaches the reference circle diameter of the input unit is smaller than a reference circle diameter of the driven rotating member [Fig 3, 8, 13].
As to claim 12, Kitta teaches the swivel shaft (46) is disposed on an axis of the nozzle [Fig 2]. Likewise, Hehl teaches the swivel shaft (58, 58’, 57, 57’) is disposed on an axis of a nozzle of the injection unit as it is centered on 66’ and 66’ is disposed on the axis of the nozzle [Fig 8-13, col 5 line 25-59].
As to claims 14 and 15, Kitta demonstrates a mold and mold clamping unit [0021-0023]. In regards to the reaction force limitation, applicant’s specification states this feature is imparted by placing the swivel shaft on the axis of the nozzle; as this placement was already disclosed by the combination of Kitta and Hehl as explained in claim 12 above, the reaction force feature would be present. 
As to claim 18 and 20, Kitta in combination with Hehl and Miyauchi above teach the placement of the driven unit. As the unit (22) that causes the swiveling in Miyauchi in below the base (17) and above the machine base and does not go to the machine base (50) [Fig 3], the swiveling shaft goes through the base to the space in Kitta (46) and Hehl teaches the worm gear configuration in which the input unit and rotating member directly contact with the rotating member integral to the swiveling space, the combination would place the mechanisms for swiveling beneath the base and above the machine base. Kitta teaches the bottom of the base faces the machine base [Fig 3].  
As to claim 17, Kitta teaches that the swivel shaft (46) does not contact the machine base [Fig 3]
As to claim 21, The combination of Kitta and Hehl as explained above disclose the worm gear configuration as explained above, the input unit and rotating member are around the same size and are accommodated within a space larger than both within Hehl [Fig 13]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the height of the space be larger than the rotating member, as suggested by Hehl, in order allow for drivable, efficient pivoting of the injection unit and space saving construction. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kitta (US 2011/0142982) in view of Hehl (US 4863368) and Miyauchi (US 6447282), as applied to claims 1-3, 6, 12, 14, 15, 17, 18, 20, 21 above, and in further view of Akopyan (US 2005/0184434).
As to claim 10, Kitta does not explicitly state the input unit comprises an operation unit through which an operator inputs the force to the driven rotating member, but Hehl teaches it is operated by a motor (62) [Col 6 line 9-30].
Akopyan teaches a turntable operated by a worm gear wherein the drive means of the worm gear to pivot the table is operated by either a motor or a hand crank [0060]. Thus, using a motor or a hand crank are art recognized equivalents for effecting rotation of an object through a worm gear. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the motor of the combination of Kitta and Hehl for a hand crank (an operation unit through which an operator input the force to rotate the member), as suggested by Akopyan, as a hand crank had demonstrated success at effecting rotation of an object through a worm gear. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742